GRAVES, Judge.
The offense is burglary. The punishment assessed is confinement in the penitentiary for life.
Under proper allegations in the indictment, the appellant was found guilty of the primary offense of burglary. In addition thereto, the jury found that he had twice theretofore been convicted of a felony less than capital, and therefore assessed his punishment as above stated.
All matters of procedure appear regular. The record is before this court without a statement of facts or bills of exception, in the absence of which no question is presented for review.
The judgment of the trial court is affirmed.